OPTIMUM FUND TRUST Optimum Small-Mid Cap Value Fund (the "Fund") Supplement to the Fund’s Statement of Additional Information dated July 29, 2011 The following replaces the information in the section of the Fund's statement of additional information entitled "Portfolio Managers – B. Other Accounts Managed - Optimum Small-Mid Cap Value Fund – Westwood”: Optimum Small-Mid Cap Value Fund: No. of Accounts Total Assets in with Accounts with No. of Total Assets Performance- Performance- Accounts Managed Based Fees Based Fees Westwood Tom Lieu Registered Investment Companies 52 $3.6 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Ragen R. Stienke Registered Investment Companies 51 $3.6 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Grant Taber Registered Investment Companies 61 $3.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Graham Wong Registered Investment Companies 69 $4 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Please keep this supplement for future reference. This Supplement is dated May 24, 2012.
